[Cite as State v. Green, 2021-Ohio-2912.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.       29770

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DAVID LEE GREEN                                       COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 11 04 1058

                                 DECISION AND JOURNAL ENTRY

Dated: August 25, 2021



        HENSAL, Presiding Judge.

        {¶1}     David Green appeals a judgment of the Summit County Court of Common Pleas

that denied his motion to correct illegal sentence. For the following reasons, this Court affirms.

                                                 I.

        {¶2}     As explained in this Court’s decision in State v. Green, 9th Dist. Summit No.

26323, 2012-Ohio-5648, in 2011 the Grand Jury indicted Mr. Green on 17 charges. He pleaded

guilty to four of the counts, the State dismissed six, and a jury found him guilty of all but one of

the remaining seven counts. The trial court subsequently found Mr. Green guilty of two repeat

violent offender specifications, and it sentenced him to a total of 25 years imprisonment. Id. at ¶

3. This Court affirmed Mr. Green’s convictions in part, but it reversed as to his guilty pleas,

concluding that they were not made knowingly, voluntarily, and intelligently. Id. at ¶ 17.

        {¶3}     In 2020, Mr. Green moved to correct an illegal sentence, arguing that the trial

court was not authorized to sentence him as a repeat violent offender because it did not sentence
                                                 2


him to the maximum prison term on the related offenses. Specifically, he noted that, at the time

of sentencing, the maximum sentence for the offenses that had the specification was 11 years.

The trial court, however, only sentenced him to 10 years for those offenses. The trial court

denied Mr. Green’s motion, concluding that it was barred under the doctrine of res judicata. Mr.

Green has appealed, assigning as error that the trial court denied his right to due process when it

denied his motion to correct illegal sentence.

                                                 II.

                                   ASSIGNMENT OF ERROR

       GREEN’S U.S. CONSTITUTIONAL RIGHT TO DUE PROCESS WAS
       VIOLATED WHEN THE TRIAL COURT DENIED GREEN’S MOTION TO
       CORRECT ILLEGAL SENTENCE VIA RES JUDICATA SINCE NO NOTICE
       WAS GIVEN BY THE GOVERNMENT ON TIME FRAME TO CHALLENGE
       UNLAWFUL SENTENCE.

       {¶4}    Mr. Green argues that the trial court failed to impose the sentence that was

required by law and that his sentence, therefore, is void. He also argues that, because his

sentence is void, res judicata did not bar him from making his argument for the first time in his

motion to correct illegal sentence. He also argues that he did not know his sentence was void or

the procedure for challenging such sentences until 2020.

       {¶5}    At the time Mr. Green filed his motion to correct illegal sentence, there were

several Ohio Supreme Court cases holding that certain types of sentencing errors rendered that

part of the sentence void and open to collateral attack at any time. State v. Harper, 160 Ohio

St.3d 480, 2020-Ohio-2913, ¶ 33-34. In Harper, however, the Ohio Supreme Court overturned

some of its precedent and held that the failure to properly impose post-release control in a

sentence did not render that part of the sentence void. Id. at ¶ 40. In State v. Henderson, 161

Ohio St.3d 285, 2020-Ohio-4784, the Court further explained that “[a] sentence is void only if
                                                 3


the sentencing court lacks jurisdiction over the subject matter of the case or personal jurisdiction

over the accused.” Id. at ¶ 27.

       {¶6}    Mr. Green did not allege that the trial court lacked personal or subject matter

jurisdiction. He only argued that it was error for the court to sentence him as a repeat violent

offender because it allegedly did not sentence him to the maximum prison term for the

underlying offenses. Under Henderson, such a mistake, even if true, would not make that part of

his sentence void, only voidable.1 Id. at ¶ 34, 37. “Neither the state nor the defendant can

challenge [a] voidable sentence through a postconviction motion.” Id. at ¶ 43. We, therefore,

conclude that the trial court correctly determined that Mr. Green’s motion to correct illegal

sentence was barred under the doctrine of res judicata. State v. Perry, 10 Ohio St.2d 175 (1967),

paragraph nine of the syllabus. Mr. Green’s assignment of error is overruled.

                                                III.

       {¶7}    Mr. Green’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.




       1
         Mr. Green argues that the maximum sentence for the underlying offenses, aggravated
robbery and kidnapping, which were felonies of the first degree, was 11 years. Although that
was the maximum sentence for those offenses at the time of his sentencing, the maximum
sentence for a felony of the first degree at the time he committed them in April 2011 was 10
years. R.C. 2929.14 (2012); R.C. 2929.14 (2011); see State v. Townsend, 163 Ohio St.3d 36,
2020-Ohio-5586, ¶ 5 (explaining that a State may not increase the punishment for a crime after it
was committed).
                                                 4


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CARR, J.
SUTTON, J.
CONCUR.


APPEARANCES:

DAVID LEE GREEN, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.